Citation Nr: 0312156	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left forearm.  

2.  Entitlement to a compensable initial rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984, and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
residuals of a fracture of the left forearm.  He responded 
with a timely Notice of Disagreement, and was sent a 
Statement of the Case.  He then filed a timely VA Form 9, 
perfecting his appeal of this issue.  The veteran testified 
before a hearing officer at the RO in September 1994.  

This claim was previously presented to the Board in December 
1996, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

This appeal also arises from the Board's December 1996 
decision granting the veteran service connection for 
sinusitis; a noncompensable initial rating was awarded by the 
RO shortly thereafter.  The veteran responded with a timely 
Notice of Disagreement regarding the assigned initial rating, 
and was sent a Statement of the Case.  He then filed a timely 
substantive appeal, perfecting his appeal of this issue.  The 
issue of entitlement to service connection for sinusitis is 
the subject of the remand portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  There is competent medical evidence of current angulation 
and bone deformities of the left forearm that resulting from 
an in-service injury of the left forearm.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
residuals of a left forearm fracture, to include angulation 
and bone deformity of the left forearm, are met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for residuals of a 
fracture of the left arm.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran concedes that he fractured his left arm prior to 
his August 1980 entrance into active military service.  
However, he contends that he re-injured his left forearm 
during service, and service connection is therefore 
warranted.  On his April 1980 service entrance medical 
history questionnaire, the veteran reported a history of a 
left forearm fracture, with no sequelae.  On his physical 
examination, no abnormalities of the left arm were noted.  In 
March 1983, he sought treatment for a left arm injury 
following a fall.  His left forearm was painful, and 
displayed an "obvious deformity."  X-rays of the arm 
revealed a prior healed fracture, but no evidence of a 
current acute fracture.  The veteran's left arm was placed in 
a cast, and he was given a light-duty profile for several 
weeks.  His July 1984 service separation physical examination 
was negative for any abnormalities of the left arm, although 
the veteran's history of a left forearm fracture was noted.  

When the veteran's claim was returned to the Board in January 
2003, it was sent for a VA orthopedic examination to 
determine if the veteran had any current disability of the 
left forearm, and whether any such disability was incurred in 
or aggravated by active military service.  A VA medical 
examiner reviewed the claims folder, including the veteran's 
medical history, prior to his examination of the veteran.  On 
objective evaluation of the veteran, the examiner observed a 
deformity of the left forearm, characterized as dorsal 
angulation of the forearm approximately 20-25º.  Color 
photographs of this deformity were also taken and 
incorporated into the claims folder.  Supination of the left 
forearm was restricted to 0º.  An old fracture of the left 
radius, with residual angulation, reduced supination, and 
bone deformity of the left forearm was diagnosed.

The medical examiner also stated that, based on his review of 
the file, the veteran's current left forearm disability was 
directly related to his in-service left arm injury.  He 
reasoned that because the veteran's obvious forearm deformity 
was not noted on his service entrance examination, which 
found "no sequelae" resulting from his pre-service forearm 
fracture, his deformity must have been incurred as a result 
of his March 1983 fall.  Such a deformity was noted in the 
service medical records at the time the veteran sought 
treatment for this injury.  

In reviewing the totality of the medical record, the Board 
finds no evidence of the veteran's angulation and bone 
deformity of the left forearm pre-existing his March 1983 in-
service injury.  Therefore, and affording the veteran the 
benefit of the doubt, the Board concludes service connection 
for residuals of a left forearm fracture, to include forearm 
angulation and bone deformity, is warranted.  


ORDER

Entitlement to service connection for residuals of a left 
forearm injury, to include forearm angulation and bone 
deformity, is granted.  


REMAND

The veteran seeks a compensable initial rating for his 
service-connected sinusitis.  In January 2003, the Board 
ordered a new VA medical examination of the veteran's 
service-connected disability.  Such an examination was 
accomplished in April 2003, resulting in the creation of new 
evidence not yet considered by the RO, the agency of original 
jurisdiction.  This development was accomplished pursuant to 
38 C.F.R. § 19.9(a)(2), which authorized Board personnel to 
obtain additional evidence and/or correct procedural defects 
without remand of the claim to the RO.  However, the Federal 
Circuit has subsequently invalidated this regulation.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1337, 2003 U.S. App. LEXIS 8275, (Fed. Cir. 2003).  
Therefore, in light of the above, this claim must be remanded 
to the RO for initial consideration of the additional 
evidence added to the file.  Although the Board sincerely 
regrets the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id at __, 2003 
U.S. App. LEXIS 8275, at *22 (emphasis added).

Next, the Board observes that this appeal arises from a claim 
of service connection originally filed in February 1992.  
Effective October 7, 1996, the schedular criteria for the 
evaluation of respiratory disabilities, including sinusitis, 
was changed.  See 61 Fed. Reg. 46720- 46729 (1996).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Because the pertinent rating criteria have changed, the RO 
must reconsider the veteran's claim in light of both the old 
and new rating criteria.  

Finally, the Board notes that this appeal arises from an 
initial grant of service connection for sinusitis.  When the 
assignment of initial ratings is under consideration, the 
level of disability since the effective date of the grant of 
service connection must be taken into account, and the VA 
must consider whether a "staged rating" is warranted, based 
on the facts of the specific case.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In readjudicating the veteran's claim, 
the RO is reminded of the need to consider the Court's 
holding in Fenderson.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim for a 
compensable initial rating for sinusitis.  
He should be informed that he has one 
year from the date of the letter to 
respond, and that his appeal will not be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
response period.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claim for a 
compensable initial rating for sinusitis 
in light of the additional medical 
evidence added to the record, and the 
pertinent changes to the rating criteria 
for respiratory disabilities.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

